DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 (and 13-17, and 19-20 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-signal” in claim 18 (and 19-20 by dependency) is used by the claim to mean an exemplary list of “a storage medium” (spec 00139).  It is an open-ended list nevertheless.  Furthermore, the specification (00140) further states: “Program code embodied on a storage medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, et cetera, or any suitable combination of the foregoing.”  This clearly encompasses transitory media.  Consequently, the term “non-signal” is not understood by its confusing definition in the specification as noted above while the accepted meaning is “not being made up of a signal” i.e., non-transitory medium.  The term is indefinite because the specification does not clearly redefine the term.
Claim 12 and 18 (and 13-17 and 19-20 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship of a‘peak’ to the image. It is not clear what a peak means. For example, claim 2 defines the peak being of a wavelength, but claim 12 fails to do so.  Thus, it is not clear what “a peak of at least one confirmed image” means.  
Claim 12 and 18 (and 13-17 and 19-20 by dependency) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: clarifying the relationship between how analyzing symmetry and the pupil area, determine a confirmed image. The symmetry is a metric, and the pupil definition a value is also a metric, making it unclear how the two metrics determine a ‘confirmed image.’ 
Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  See MPEP 2106 and 2106.03 for guidance.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter of a process, machine, manufacture, or composition of matter.  “A computer program” (or “computer program product”, “computer readable media”) as recited is not patent eligible subject matter because it is “software/data per se”.  The exemplary media listed in the specification (paragraph 0138, paragraph 0140-0143) are non-exhaustive and inclusive of propagation media i.e., signals per se.  As noted in the 112b rejection above, the “non-signal” computer readable storage medium is confusing and open-ended and may encompass signals per se.  Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0203086 to Rorabaugh et al. (hereinafter Rorabaugh).
Regarding independent claim 1, Rorabaugh discloses a device (abstract, “Apparatus and methods for spectroscopic analysis of biological tissues to classify an individual as diabetic or non-diabetic, or to determine the probability, progression or level of a disease or medical condition in an individual”), comprising:
an illuminator operable to interrogate at least a lens of an eye (paragraph 0087, “the lens of the eye is illuminated with excitation light, and fluorescent emissions generated by the lens tissue in response to the excitation light are detected.”), the illuminator comprising at least one light source and a lens positioned with respect to the light source to produce interrogating radiation (paragraph 0068, “1. Biomicroscope light source;” paragraph 0072-0073, “2. Biomicroscopic focusing optics a. Source lens”), wherein the at least one light source is fixed relative to an eye aperture disposed in a housing of the device (paragraph 0098, “An aperture can be used on the excitation and collection optics to control the size of the sample volume created within the human lens.;” paragraph 0109, “The device may have a Suitable housing that houses all the components in one entity or as a modular unit integrated into another device like a Surgical microscope or auto refractor.;” paragraph 0119, “See FIG. 6 (photograph) and 6A (Schematic) showing an example embodiment comprising a metallic tube having an LED and aperture embedded in the end of the tube with its wire lead showing.”);
a detector operable to image the total autofluorescence response of the lens of the eye as viewable through a pupil of the eye, the detector comprising an image sensor (paragraph 0064, “Light enters the eye through pupil 14, is focused and inverted by cornea 11 and lens 15, and is projected onto retina 16 at the back of the eye.;” paragraph 0067, “collector optics with an ability to Scan a Volume of measurement through the lens, analysis filters and detectors that measure both lens autofluorescence and scattered light from the sampling region.;” paragraph 0103, “(ii) a detector device (e.g., a digital imaging detector device, or (detection of a fluorescence signal with Rayleigh or Raman scattering from a “volume of measurement where confocal beams intersect)”);
a controller operable to control operation of the illuminator and the detector, wherein the controller includes an input to receive an instruction to perform an action, one or more processors, and a memory storing program instructions accessible by the one or more processors (paragraph 0045, “The embedded computer subsystem can include at least one central processing unit (CPU) or “processor, memory, storage, a display and a communication link. An example of a CPU is the Intel Pentium microprocessor.;” paragraph 0092, “Under software control, the volume of measurement at the focal points of the light source and detector is scanned from just behind the posterior lens capsule, through the lens, through the anterior lens capsule to the aqueous humor, and then back again. Computer Software records both scattered and fluorescent light during the forward and reverse scan and constructs a graph of each that is displayed on the computer monitor.”), wherein, responsive to execution of the program instructions, the one or more processors perform the following:
interrogate at least the lens of the eye by activating the illuminator for a select time (paragraph 0092, “Under software control, the volume of measurement at the focal points of the light source and detector is scanned from just behind the posterior lens capsule, through the lens, through the anterior lens capsule to the aqueous humor, and then back again;” paragraph 0097, “Fluorescence can be measured at a specific time/delay after the excitation pulse (typically 1-10 ns) which eliminates the need for a band pass filter, just a delay on the detector measurement.”);
obtain at least one image of the total autofluorescence response of the lens at the detector during or immediately subsequent to the select time (paragraph 0097, “Fluorescence can be measured at a specific time/delay after the excitation pulse (typically 1-10 ns) which eliminates the need for a band pass filter, just a delay on the detector measurement”); and
transmit the at least one image to a remote device (paragraph 0114, “The camera's video/USB output cables allow transfer of imaging data to a computer for storage and Subsequent analysis.” ... “Camera interfaceports may support both wired (e.g., USB) or wireless (e.g., Bluetooth, WiFi, and similar modalities) data transfer or 3rd party add-on modules to a variety of external devices”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Rorabaugh further discloses wherein the at least one light source has a peak wavelength of in a range between 425nm and 460nm (paragraph 0103, “The excitation/illumination light Sources may be LED arrays emitting light at any suitable wavelength(s) (as described above), such as, without limitation, at about 430 to about 470 nm”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Rorabaugh further discloses wherein the light source includes a laser diode or a light- emitting diode (LED) (paragraph 0103, “The excitation/illumination light Sources may be LED arrays emitting light at any suitable wavelength(s) (as described above), such as, without limitation, at about 430 to about 470 nm”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Rorabaugh further discloses wherein the illuminator further comprises a narrow bandpass filter positioned between the at least one light source and the eye aperture (paragraph 0098, “An aperture can be used on the excitation and collection optics to control the size of the sample volume created within the human lens.”; paragraph 0137, “The integrated assembly further comprises a 1 mm diameter aperture disposed nearly in contact with the LED lens.” … “An optical bandpass filter may be employed to block observed spectral tails of the blue LED emission. For example, a 58 nm wide bandpass filter centered on 450 nm with 2.0 optical density blocking of out-of-band light may be employed.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Rorabaugh further discloses further comprising a visible target to facilitate alignment of the eye with the detector (paragraph 0093, “patients are seated and asked to position their forehead on a stationary head rest provided and to look at a visual fixation target located therein” … “It is necessary, therefore, for the patient to his eye stationary during the test. The purpose of the fixation target system is to assure that the patient is looking along a desired line of sight within narrow limits and to assure that the location of the eye when viewed by the instrument camera is well defined. This is done by presenting a visual fixation target to the patient such that the patient’s eye is rotated Superiorly and nasally at desired angles. The visual fixation target encourages the patient to fixate on the target.”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Rorabaugh further discloses further comprising an eyecup disposed on an exterior of the housing about the eye aperture for receiving and stabilizing the eye with respect to the illuminator and the detector (paragraph 0099, “The need for motion control for tracking of the pupil can be eliminated by a handheld configuration that is stabilized on the Subject by use of a Suitable means, such as an eyecup or forehead rest.”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Rorabaugh further discloses wherein the detector further comprises a detector filter disposed between a sensor of the detector and the eye aperture (paragraph 0098, “An aperture can be used on the excitation and collection optics to control the size of the sample volume created within the human lens.;” paragraph 0114, “A multi-band filter is held in front of the digital camera to allow wavelength filtering of the detected optical signal emanating from the object/surface being imaged”).
 Regarding independent claim 8, the rejection of claim 1 applies directly. Additionally, Rorabaugh further discloses a method (abstract, “Apparatus and methods for spectroscopic analysis of biological tissues to classify an individual as diabetic or non-diabetic, or to determine the probability, progression or level of a disease or medical condition in an individual”). 
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Rorabaugh further discloses wherein, as part of the interrogating, flooding the lens of the eye with interrogating radiation between 420 nm and 460 nm (paragraph 0103, “The excitation/illumination light Sources may be LED arrays emitting light at any suitable wavelength(s) (as described above), such as, without limitation, at about 430 to about 470 nm”).
Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, Rorabaugh further discloses wherein the one or more processors are further configured to activate the illuminator for a select time per measurement and, during or immediately subsequent to the select time, activate the detector to obtain at least one image corresponding to the measurement (paragraph 0097, “Fluorescence can be measured at a specific time/delay after the excitation pulse (typically 1-10 ns) which eliminates the need for a band pass filter, just a delay on the detector measurement.;” paragraph 0103, “The device may include Software allowing a user to control the device, including control of imaging parameters, visualization of images and fluorescence and Rayleigh scatter as one objective value,”).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, Rorabaugh further discloses wherein the select time is from 2 seconds to 30 seconds (paragraph 0131, “In operation, a first scan along the optical axis is taken within 1.5 seconds to measure the location of the front and back of the crystalline lens, followed by a second scan.” … “In particular, collection of two sample Volumes can be consistently achieved in ten (10) seconds or less, and in Some cases, eight (8) or less.”).

Allowable Subject Matter
Claims 12-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 12, Rorabaugh discloses a method comprising: analyzing a plurality of candidate images of the total autofluorescence response of the lens of the eye as viewable through a pupil of the eye (para [0064], (0067), (0103], (0125], light enters the eye through pupil 14, is focused and inverted by cornea 11 and lens 15 ... collector optics with an ability to scan a volume of measurement through the lens, analysis filters and detectors that measure both lens autofluorescence and scattered light from the sampling region ... a detector device (e.g., a digital imaging detector device, or (detection of a fluorescence signal. .. The camera obtains images of the scattered laser light and provides the images to a computer. The computer obtains information from the correlator and the images from the camera. The computer can analyze the output of the correlator), analyzing to determine at least one confirmed image (para (0099], there providing a capability to analyze each scan and alerting the operator when a successful scan is captured).
Rorabaugh does not teach wherein analyzing each image of the plurality of candidate images comprises: analyzing the image to determine a symmetry value and a definition value of a pupil spot of a pupil; analyzing the symmetry value and the definition value of the pupil to determine at least one confirmed image; discerning a median location of a peak of the at least one confirmed image; performing an average of an area of the median location of the peak of the at least one confirmed image; and determining a total lens autofluorescence index based on the average of the area of the median location of the peak of the at least one confirmed image. 
Connell (U.S. Publication No. 2010/0208207) teaches a method, comprising: analyzing a plurality of candidate images (para (0007), The present invention provides for direct gaze detection based on pupil symmetry. The system works by first finding the user's eyes in a video camera image and measuring the symmetry of the pupil region), wherein analyzing each image of the plurality of candidate images comprises: analyzing the image to determine a symmetry value (para (0019), The system first finds the user's eyes in a video camera image and then measures the symmetry, or shape, of the pupil region); analyzing the symmetry value to determine gaze (para (0027), A direct gaze may be signaled when the last 20 images all had symmetric pupils, or when 80 percent of the video frames for the last second had symmetric pupils).
Connell does not teach: analyzing a plurality of candidate images of the total autofluorescence response of the lens of the eye as viewable through a pupil of the eye, wherein analyzing each image of the plurality of candidate images comprises: analyzing the image to determine a definition value of a pupil spot of a pupil; analyzing the definition value of the pupil to determine at least one confirmed image; discerning a median location of a peak of the at least one confirmed image; performing an average of an area of the median location of the peak of the at least one confirmed image; and determining a total lens autofluorescence index based on the average of the area of the median location of the peak of the at least one confirmed image.
Canon (U.S. Publication No. 2014/0176905) teaches discerning a median location of a peak of the at least one confirmed image (para (0138), Peak information (e.g., position and magnitude) obtained through the above-described processing is stored in the data server 113); performing an average of an area of the median location of the peak of the at least one confirmed image (para (0189), the layer boundary identifying unit 108 calculates an average luminance value in a predetermined range on one side of the peak as well as in a predetermined range on the other side of the peak with reference to the profile PSA10 and the profile PMD10).
Canon does not teach a method, comprising: analyzing a plurality of candidate images of the total autofluorescence response of the lens of the eye as viewable through a pupil of the eye, wherein analyzing each image of the plurality of candidate images comprises: analyzing the image to determine a symmetry value and a definition value of a pupil spot of a pupil; analyzing the symmetry value and the definition value of the pupil to determine at least one confirmed Image; determining a total lens autofluorescence index based on the average of the area of the median location of the peak of the at least one confirmed image.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of analyzing symmetry in medical images. However, none of them alone or in any combination discloses the claimed subject matter, specifically analyzing the image to determine a definition value of a pupil spot of a pupil; analyzing the symmetry value and the definition value of the pupil to determine at least one confirmed image; determining a total lens autofluorescence index based on the average of the area of the median location of the peak of the at least one confirmed image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2010/0208207 to Connell II discloses systems and methods for direct gaze detection based on pupil symmetry
U.S. Publication No. 2014/0176905 to Nakano et al. discloses methods of analyzing structures of an image according to layers and depth

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668  

/VU LE/Supervisory Patent Examiner, Art Unit 2668